Title: To John Adams from John Browne Cutting, 29 July 1794
From: Cutting, John Browne
To: Adams, John



Dear Sir
London 29th of July 1794

Doctor Edwards the bearer of this letter, is a native of Pennsylvania, late a member of the legislature—and Convention of that Commonwealth and one of the district Judges. He came to Europe with such good letters of introduction—as few of our citizens bring—: his pursuits have led him to traverse every part of this Island and to cultivate an acquaintance with the territorial Aristocracy of it: he was also in Holland & Flanders this Spring—and returns to Pennsylvania by the way of Boston from laudable motives of curiosity. He is ambitious of making your acquaintance. Mrs Edwards and an English young Lady, Miss Clarkson accompany him & I presume to be his master of ceremonies to you—by giving him this letter of introduction.
For many months past I have purposely abstain’d from writing—from prudential motives. Nor am I quite certain that silence is not now the safest course. Besides as Mr Jay is your correspondent you cannot want the most authentic accounts. Yet I have formerly been in such communicative habits with You, and I know you are so desirous of knowing the truth that I am tempted to be once more loquacious.
One year is but just elapsed—since the party of Brissot in the convention agreed with the moderate royalists in the southern provinces of France, to surrender Toulon to their foes abroad sooner than submit to the party of the Mountain at home: in the month of July 1793—upwards of twenty departments adhered to Brissot and detested his antagonists. But no sooner was it made manifest that this was the case namely that Toulon was surrenderd by  than a vast majority of the people of those very provinces—(from wrath and indignation at such an atrocious piece of treachery)—sided immediately with the leaders of the Mountain stifled their recent political predilections—and swore vengeance, equally, against the British and the Brissotines—The Leaders of the Mountain wanted but this defection to establish the power they had seiz’d. Their projects instantly became vast and they stuck at nothing that cou’d impede their execution. The committees of public welfare and safety soon (in fact and effect) became the most puissant cabinet counsel, that the world in any age of it has ever witnessed; their measures were as certainly supported by the residue of the Convention—as Mr Pitt’s are in both houses here. Their most sagacious measure was, to declare the late democratic constitution, which had been generally accepted & ratified by the people—calculated only for times of peace and to get what they named a revolutionary government (the powers of which centred chiefly in themselves) sanction’d in lieu of it during the war. It was done; The jacobine club of Paris was managed and the Revolutionary Tribunal establish’d. Soon fell on most of all the heads of the leaders, civil and military, as well of the Brissotines as of the Constituents that had marshal’d themselves under La Fayette. The next step was, fas vel nefas, to supply the treasury with an abundance of the precious metals—And by forced loans—by stripping the churches—by decapitating the farmer’s general & others or by voluntary offerings—this was soon atchieved: Thirty millions sterling in gold silver and precious stones—they are known to have accumulated:—meanwhile giving currency to establishing the credit of assignats became the test of civism; nobody resisted—every body concur’d, now and then a banker’s head—off—stimulated the civism of the residue of that body who had heads on. Their next great measure was to form founderies for casting—cannon—and manufactories for muskets & bayonets and powder. In this they soon succeeded. For many months past there have been cast at least one hundred pieces of brass ordnance a month and manufactur’d one thousand muskets per diem. Meanwhile every male capable of bearing arms was drill’d, and as fast as possible, equip’d. In a short time they were class’d—In a short time after this the youth of the first requisition were ordered to be in readiness to take the field  become incorporated with the old soldiers. Of this first requisition consisting of youth from 18 to 25—the unmarried only were actually incorporated. And so exactly was this rigourous law obey’d that no money coud procure the acceptance of a single substitute and young Frenchmen are now serving, chearfully, in flanders in the ranks who possess property to the amount of millions of livres—
It became a maxim with the Committee that the soldiers shou’d be well fed, clad and equip’d—on the frontiers—even if their fellow-citizens famish’d in the interior, and went stark naked. Another maxim was to overwhelm their foes by multitude and never to make an attack till they were strong enough to make the defeat of one army if that event shou’d happen—a certain prelude of victory to the next that instantly succeeded them.—It must be own’d that its success has well-justified the measure. Besides this practice of being always prepar’d to follow up victory—and render eventual defeat almost impossible—they introduced a new plan for governing and directing their armies. The original design whether of a single attack, or combin’d battles—was formed in Paris by a board of old experienced officers—entrusted to be communicated to the commander in the field by some member of the convention: this member with a colleague saw every thing furnish’d on the spot that was necessary—and the acting general had only to fulfil a positive command. Not a General one has lost his head—tho’ several have lost battles, since this project was pursued. And thus the chief commanders of the french armies, unperplex’d by aught relating to their supply of their or by any responsibility for the soundness of any military project—have had little to do beside skilfully directing the storm of battle in conformity to orders the most precise and positive. Even since the adoption of this system treachery or cowardice in any of the generals has been rendered either nugatory or impossible. Nor have I heard of a single accusation of the sort. The present rulers in France considering themselves in  irreconcileable hostility to most of the crown’d heads in Europe have thus drawn the sword and thrown away the scabbard.
Considering the entire territory of France as one besieged fortress and the besiegers—combin’d europe finding a numerous and warlike-people electrified by all the raging passions incident to the ferventest fever of civil strife and the hottest flame of patriotic enthusiasm—willing to be guided by leaders of any school but the old—the leaders of the mountain-party in the convention assumed the Government of a volcanic democracy. Far from checking the fury of its eruption—they fed it with fresh fuel; and began their operation by digging deep channels—in which it wou’d pursue its flaming course to overwhelm all that might oppose it. And they have overwhelm’d them. The defeat of the Duke of York, near Dunkirk in September last, was soon follow’d by the capture & destruction of Lyons—the pitch’d battle of twenty days on the Rhine, terminating in the defeat of Warmsen & forcing the combin’d armies across the Rhine—the extermination of one hundred thousand royalists in the fields of La Vendee, the defeat of Prince Saxe Cobourg near Maubege by Jourdain—and finally the recapture of Toulon. That recapture was a most fatal stroke to Britain: the attack was so sudden, unexpected and successful that two or three most important navel arsenals—(particularly one of Masts which Hood had form’d—and another of season’d ship-timber) together with ten sail of the line at least and all the stone ships and docks ready for building, were left entire. From that moment the french rulers resolved to become formidable by sea. A considerable part of their attention was immediately turn’d to this object. And notwithstanding the signal victory of Lord Howe in June last—no man who does not shut his eyes wilfully can help observing the probability that they must as things now go on, become the strongest power on the ocean. Since the arrival of the fleet from America—for the safety of which they woud have bargain’d for the loss it cost them; of the british, belonging to his detachment General Claufayt having been beaten in seven battles—Ostend not being tenable for the allies has been evacuated. By some error or oversight the garrison of Nieuport in its vicinity consisting of about two thousand men—was not evacuated—and has since been taken by the french after standing a smart siege. The Duke of York and the army he commands, have fortunately made good their retreat into Dutch Brabant are now it is said safe between Brede and Bergen up Zoom, and if they cannot defend Holland, may be soon expected home. To crown the disasters of the allies and the victories of the french—An account is just arrived by Lord Malmsbury from the continent—That the french on the Rhine—after the most furious attacks of several days continuance—have totally defeated and again driven across the Rhine, the Prussian and Austrian armies consisting of one hundred thousand of the best troops in Europe. General Mollandorf’s army suffered the most severely—losing their artillary and baggage—and an immense number of well-desciplin’d Prussians. This General was of the old military school—and a favourite commander you know under the late Frederick.—
The battle of Fleurus excited such an alarm here, that with other serious events, it generated a new coalition between his britannic majesty’s ministers for the time being and the Duke of Portland, Earl Fitzwilliam Earl Spencer, Mr Windham &c &c. This brings into executive energy, a great mass of landed property, a group of aristocratic whigs—and a considerable body of their immediate dependants. I believe they wou’d at this hour be very much obliged to You or any other wise statesman who coud point out the system they ought to pursue in order to preserve royalty—aristocracy—and every thing as it now is in Britain to the entire satisfaction of the many as well as the few. As to the United States of America, the people in power, sooner than be brought to own fairly—that by weak on wicked measures they have allow’d their subjects to rob us of a million that ought to be reimbursed—I fear they wou’d contrive to expend six millions more in chastising us out of our sturdy moderation and astonishing credulity and good-nature. If Mr Jay actually gets payment of our actual losses—or even an explicit promise of future payment; I shall vote; when I get back to America this winter—for a marble statue to be erected to his honor; with some such inscription as this—“In memory of a republican Envoy who obtain’d restitution for property plunder’d by the express order of a monarchic court, without resorting to the ‘ultima ratio regum’.”
If I thought yours were not quite tir’d I wou’d just add to the facts I have now mention’d—a word respecting poor Poland. Its destiny depends upon a single contingency; If the leaders of the revolution can make the peasantry believe that: each of them will become a freeman and a richer man, in consequence of establishing the Revolution, in spite of Russia and Prussia it will be establish’d: if not—not. All that is wanted at present is immediate enthusiasm in the many—if the mass be electrified—this summer they will give a sufficient shock to ensure success—because France will stimulate Turkey: and Sweden & Denmark already sympathise with them: In a word there is now almost a certainty that the trade of King & Priest is in a deep decay, and that the many will no longer be a prey to the few, in Europe. In contemplating such an amelioration of the condition of man—I am full of regret that the means must be strong & bloody but I fear it is in the order of providence that the best blessings of the great family of man—must never be attain’d or secured but at the highest price.
For myself—and of myself—I say little now—the rather because I hope to say more—and more to the purpose—when I see you next winter.
I beg my very respectful and affectionate compliments to Mrs Adams—assuring You and her, that I am mindful of the many civilities and kindnesses heretofore afforded by both of You to / Your respectful / and obedt sert.


John Brown CuttingI have written this letter with such rapidity—that I fear its inaccuracies are many: but time is not allow’d me to copy it: Upon most of the facts of it, I think, You may rely.